DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/13/2020 and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 14 are rejected under 35 U.S.C. 102 (a) (1)/102(a)(2) as being anticipated by Montanya (US20160290946A1).

Regarding claim 1, Montanya discloses An electronic device comprising:
 a gas sensor having different sensitivities in temperature for each of a plurality of gases (Para [0047], At each temperature, the sensitivity of the sensing element 21 (para [0032] the integrated gas sensor 1 includes a gas sensing structure 20 which comprises a sensing element 21) to each gas is different; and 
a processor configured to calculate a concentration of at least one of a plurality of gases based on an output value of the gas sensor for different temperature sections (Para [0047] Accordingly, it is possible to determine the composition of a set of gases (as plurality of gases) in the air and measure the concentrations thereof. Para [0081] schematically shows in FIG. 5, ASIC 4 may be provided with a suitable control unit 42, e.g. a microcontroller, a microprocessor, an FPGA (Field Programmable Gate Array) or other processing unit being connected to the integrated gas sensor 1 (as processor is configured to calculate the concentration of a gas)).

Regarding claim 11, Montanya discloses The electronic device of claim 1, further comprising: 
	a display (Montanya Fig.9 shows a mobile handset 70 with a display),
	 wherein the processor is further configured to display a type of a gas of which concentration is calculated and information on the calculated concentration through the display(Para[0107] This mobile handset 70, with the right software or applications (the so called “Apps”) may be configured to implement a breathalyzer, to monitor the air quality (as calculate concentration) , to detect gas leakages (as type and concentration of a gas), to sense the quality of food and beverages, and/or to detect illness or malaise, e.g. smelling the breath of the user while he/she speaks).

Regarding claim 14, Montanya discloses A control method of an electronic device comprising a gas sensor having different sensitivities in temperature for each of a plurality of gases, the method comprising: obtaining an output value of the gas sensor for different temperature sections (Para [0047], At each temperature, the sensitivity of the sensing element 21 (para [0032] the integrated gas sensor 1 includes a gas sensing structure 20 which comprises a sensing element 21) to each gas is different; and
 calculating a concentration of at least one of the plurality of gases based on the obtained output value (Para [0047] accordingly, it is possible to determine the composition of a set of gases (as plurality of gases) in the air and measure the concentrations thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montanya (US20160290946A1) in view of Bristol (US 20090084160A1).
Regarding claim 2, Montanya discloses The electronic device of claim 1, However Montanya does not explicitly disclose further comprising: 
a heater configured to vary temperature of a gas sensor, wherein the processor is configured to control the heater to vary temperature of the gas sensor.
Bristol teaches a heater configured to vary temperature of a gas sensor, wherein the processor is configured to control the heater to vary temperature of the gas sensor (Para [0022], Fig. 2, in operation, when the heating element 34 is powered, the temperature of the substrate 30 is elevated, which thus raises the temperature of the sensing element 32 (gas sensor) to a predetermined level. The power supply to the heating element 34 may be controlled based on the electrical properties of the heating element 34).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bristol (directed to processor controlling the heater to vary the temperature of gas sensor) into Montanya (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of gas by using controller (processor) to control the heater to vary the temperature of gas sensor as explained by Bristol.

Regarding claim 4, Montanya in view of Bristol discloses The electronic device of claim 2, However Bristol teaches wherein the processor is configured to control the heater to operate at a constant reference temperature, and based on a predetermined event being sensed, control the heater so that temperature of the gas sensor varies based on temperature control information corresponding to a predetermined gas (Para [0033] The controller may control the temperature of the heating element. The method may also include the step of connecting the sensing element to a controller and measuring 90 an electrical property of the sensing element to determine the presence of a target gas.)
Bristol does not explicitly teach the heater being controlled to operate at a constant reference temperature, however one skilled in the field of art by modification or choice would be able to program the controller (processor) to control the heater to work at a desired temperature by having the information related to a predetermined gas.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bristol (directed to processor controlling the heater to vary the temperature of gas sensor based on a predetermined gas temperature information) into Montanya (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of  a gas by using controller (processor) to control the heater to vary the temperature of gas sensor as explained by Bristol.

Regarding claim 5, Montanya in view of Bristol discloses The electronic device of claim 4, However Bristol teaches wherein the predetermined event is an event in which an inflection point is sensed in an output value of the gas sensor or an event in which a predetermined user command is input (Para [0017] Fig. 2, a user interface 16, such as a keypad, may be provided for user interaction with the device 10. This can be interpreted that a user can input a desired or predetermined command to the device.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bristol (directed to user’s interaction with the device) into Montanya (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of  a gas by utilizing the functionality of user interaction with the gas measuring device as explained by Bristol.

Regarding claim 6, Montanya in view of Bristol discloses The electronic device of claim 4, Montanya teaches the predetermined gas has a plurality of types (Para [0047] At each temperature, the sensitivity of the sensing element 21 (para [0032] the integrated gas sensor 1 includes a gas sensing structure 20 which comprises a sensing element 21) to each gas is different.).
 And Bristol teaches the processor is configured to, based on the predetermined event being sensed, perform a temperature control cycle to sequentially apply plurality of temperature control information corresponding to each of the plurality of types of gases (Para [0033] The controller may control the temperature of the heating element. The method may also include the step of connecting the sensing element to a controller and measuring 90 an electrical property of the sensing element to determine the presence of a target gas)
Although Bristol does not explicitly teach the technique of sequentially applying the temperature control for each of the multiple gases, it is learned that the controller can control the temperature of the heating element as well as the sensing element to determine if a target gas is present. Utilizing the controller’s functionality, a person skilled in the field of art would be able to program the processor or controller to sequentially apply multiple temperature control to each type of the gases.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bristol (apply sequential multiple temperature control for multiple gases) into Montanya (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of  a gas by utilizing a technique of sequentially controlling temperature for multiple gases as explained by Bristol.

	Regarding claim 15, Montanya discloses The method of claim 14, However Montanya does not explicitly disclose the electronic device comprises a heater, and the control method comprises controlling the heater to vary temperature of the gas Sensor.
Bristol teaches the electronic device comprises a heater, and the control method comprises controlling the heater to vary temperature of the gas Sensor (Para [0022], Fig. 2, in operation, when the heating element 34 is powered, the temperature of the substrate 30 is elevated, which thus raises the temperature of the sensing element 32 (gas sensor) to a predetermined level. The power supply to the heating element 34 may be controlled based on the electrical properties of the heating element 34).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bristol (directed to processor controlling the heater to vary the temperature of gas sensor) into Montanya (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of gas by using controller (processor) to control the heater to vary the temperature of gas sensor as explained by Bristol.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Montanya (US20160290946A1) and Bristol (US 20090084160A1) in view of Chey (20170023520A1).
Regarding claim 3, Montanya in view of Bristol discloses The electronic device of claim 2, Bristol teaches further comprising: 
wherein the processor is configured to control the heater based on temperature control information corresponding to a gas to be measured (Para [0033] The controller may control the temperature of the heating element. The method may also include the step of connecting the sensing element to a controller and measuring 90 an electrical property of the sensing element to determine the presence of a target gas.)
However, Montanya in view of Bristol doesn’t teach a memory configured to store a plurality of temperature control information corresponding to each of a plurality of gases
Chey teaches a memory configured to store a plurality of temperature control information corresponding to each of a plurality of gases (Para [0046], Fig. 5, The sensor reading (for gases) is updated in memory 216 to provide a reliable reading. Both temperature and relative humidity may be measured by a temperature/humidity sensor(s) 218, which are recorded as a way to assess a shift in sensor readings in response to environmental changes.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Chey (directed to processor controlling the heater to vary the temperature of gas sensor and store multiple temperature control information to each of multiple gases) into combination of Montanya and Bristol (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of gas by using memory to store information  related to multiple gas and controller (processor) to control the heater to vary the temperature of gas sensor as explained by Chey.

Regarding claim 13, Montanya discloses The electronic device of claim 1, However Montanya does not explicitly disclose further comprising: 
	a memory storing an output value of the gas sensor, 
wherein the processor is configured to generate compression data that is compressed based on a change amount of the stored output value.
Chey teaches a memory storing an output value of the gas sensor, wherein the processor is configured to generate compression data that is compressed based on a change amount of the stored output value (Para [0046], Fig. 5, The sensor reading (as applied to gas sensor) is updated in memory 216 to provide a reliable reading. Both temperature and relative humidity may be measured by a temperature/humidity sensor(s) 218, which are recorded as a way to assess a shift in sensor readings in response to environmental changes).
As Chey does not explicitly teach a processor compressing the data based on a change of amount of stored output, the ordinary skilled in the field of art would be able to routinely program the processor to compress the data accordingly as required by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Chey (directed to storing readings of gas sensor) into combination of Montanya and Bristol (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of gas by using memory to store information  related to multiple gas and controller (processor) to control the compression of data related to gas sensor as explained by Chey.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Montanya (US20160290946A1) and Bristol (US 20090084160A1) in view of Bias (US5937942A)
Regarding claim 7, Montanya in view of Bristol discloses The electronic device of claim 6, Montanya teaches calculate a concentration of each of the plurality of types of gases based on an output value of a gas sensor in each cycle (Para [0047] accordingly, it is possible to determine the composition of a set of gases (as plurality of gases) in the air and measure the concentrations thereof). 
However, Montanya in view of Bristol doesn’t explicitly teach the processor is configured to perform a plurality of times of the temperature control cycle.
Bias teaches the processor is configured to perform a plurality of times of the temperature control cycle (Claim 18. A programmable thermostat operable in a program mode for controlling temperature in accordance with program set temperature values, said programmable thermostat including a memory for receiving a program set for at least one of a heating and cooling operation, said program set defined by a plurality of time/temperature programs, over a daily period, each program including a program start time value, and a corresponding program temperature value).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bias (directed to temperature control for multiple times) into combination of Montanya and Bristol (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of  a gas by utilizing a technique of temperature control by process in a cyclical manner as explained by Bias.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Montanya (US20160290946A1) and Bristol (US 20090084160A1) in view of Cardinale (US20020092341A1).
Regarding claim 8, Montanya in view of Bristol teaches The electronic device of claim 4, However Montanya in view of Bristol does not teach wherein the processor is configured to, based on controlling of the heater on the basis of temperature control information corresponding to the preidentified gas being completed, control the heater to operate at the reference temperature.
Cardinale teaches wherein the processor is configured to, based on controlling of the heater on the basis of temperature control information corresponding to the preidentified gas being completed, control the heater to operate at the reference temperature (Para [0021] In another aspect of the present invention, a controller for controlling the operation of a gas detector, the gas detector for indicating the presence of a gas of a predetermined type and having a heated gas sensing device generating a bias current, includes: a temperature control loop for controlling the temperature of the heated gas sensing device on the basis of at least one operating condition of the sensing device; and a bias current control loop for controlling the bias current generated by the heated gas sensing device on the basis of at least one operating condition of the sensing device)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Cardinale (directed to controlling the heater to operate at a given temperature based on the preidentified gas) into combination of Montanya and Bristol (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of  a gas by utilizing a heater controller to operate at a predefined temperature based on the preidentified gas as explained by Cardinale.

Regarding claim 9, Montanya in view of Bristol teaches The electronic device of claim 2, Montanya teaches calculate a concentration of the first gas based on an output value of the gas sensor while the heater is being controlled based on the first temperature control information (Montanya, Para [0047] At each temperature, the sensitivity of the sensing element 21 (para [0032] the integrated gas sensor 1 includes a gas sensing structure 20 which comprises a sensing element 21) to each gas is different. Accordingly, it is possible to determine the composition of a set of gases (as plurality of gases) in the air and measure the concentrations thereof. Para [0081] schematically shows in FIG. 5, ASIC 4 may be provided with a suitable control unit 42, e.g. a microcontroller, a microprocessor, an FPGA (Field Programmable Gate Array) or other processing unit, is being connected to the integrated gas sensor 1).
However, combination of Montanya and Bristol does not teach the processor is configured to: control the heater based on first temperature control information corresponding to a first gas.
Cardinale teaches the processor is configured to: control the heater based on first temperature control information corresponding to a first gas (Para [0021] In another aspect of the present invention, a controller for controlling the operation of a gas detector, the gas detector for indicating the presence of a gas of a predetermined type having a heated gas sensing device generating a bias current, includes: a temperature control loop for controlling the temperature of the heated gas sensing device on the basis of at least one operating condition of the sensing device; and a bias current control loop for controlling the bias current generated by the heated gas sensing device on the basis of at least one operating condition of the sensing device)
As the combination of Montanya and Bristol in view of Cardinale teaches the limitation of controlling the heater temperature based on the first gas and determining the concentration of a first gas, it would be obvious to one of ordinary skill in the art be able to apply the same combination for the second gas (which is different from first gas) and arrive at the present invention of claim 9 by controlling the temperature of a heating system.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Cardinale (directed to controlling the heater to operate at a given temperature based on the preidentified gas) into combination of Montanya and Bristol (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of  a gas by utilizing a heater controller to operate at a predefined temperature based on the preidentified gas as explained by Cardinale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Montanya (US20160290946A1), Bristol (US 20090084160A1) and Cardinale (US20020092341A1) in view of Chey (20170023520A1).
Regarding claim 10, combination of Montanya, Bristol and Cardinale teaches The electronic device of claim 9, However combination of Montanya, Bristol and Cardinale does not explicitly teach wherein the processor is configured to, based on controlling of the heater based on the first temperature control information being completed, control the heater so as to be maintained at a predetermined constant temperature during a predetermined stabilization time, and based on the predetermined stabilization time being elapsed, control the heater so that temperature varies based on the second temperature control information.
Chey teaches wherein the processor is configured to, based on controlling of the heater based on the first temperature control information being completed, control the heater so as to be maintained at a predetermined constant temperature during a predetermined stabilization time, and based on the predetermined stabilization time being elapsed, control the heater so that temperature varies based on the second temperature control information (Para [0046], Fig. 5, The sensor reading (for gases) is updated in memory 216 to provide a reliable reading. Both temperature and relative humidity may be measured by a temperature/humidity sensor(s) 218, which are recorded as a way to assess a shift in sensor readings in response to environmental changes. Para [0049] Sensor 210 can be operated in a continuous powered mode or in a transient mode where a small heating pulse is applied, and the system 200 will start to warm up but the measurement will be taken before the sensor 210 reaches its equilibrium temperature. The microprocessor 206 can provide a pulse sequence that provides for transient heating of the sensor 210).
It can be learned from Chey’s gas sensing device (refer to para [0046] and [0049]) that the temperature of a heater can be controlled in constant mode or in transient mode for a given time. Similarly, the controller can be utilized to control the temperature of the heater for a certain stabilized time and also for other varying temperatures. A memory device is also used to assist in the process of controlling the temperature of the heater.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Chey (directed to processor controlling the heater to vary the temperature of gas sensor and store multiple temperature control information to each of multiple gases) into combination of Montanya, Bristol and Cardinale (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of gas by using memory to store information related to multiple temperature and controller (processor) to control the heater to vary the temperature of gas sensor as explained by Chey.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Montanya (US20160290946A1) in view of Makino (US20170370605A1).
Regarding claim 12, Montanya discloses The electronic device of claim 1, However Montanya does not explicitly disclose further comprising: 
a filter configured to filter air; and
a fan configured to supply external air to the filter,
wherein the processor is configured to a rotation speed of the fan based on the calculated concentration.
Makino teaches a filter configured to filter air (Para [0074] Dusts contained in the indoor air are caught by the air filter 21 when the indoor air passes through the air filter 21); and
	a fan configured to supply external air to the filter (Para [0061] A cross-flow fan having an elongated cylindrical shape is used as the air-sending fan 4 (this fan can be used for sending outside air to the filter)),
	wherein the processor is configured to a rotation speed of the fan based on the calculated concentration (Claim 2, wherein the controller (as able to increase/decrease the speed of the fan) is configured to stop rotation of the air-sending fan or reduce a rotation speed of the air-sending fan when a state in which a refrigerant gas concentration C measured by the first refrigerant sensor is equal to or less than a predetermined determination reference concentration Ck continues for a predetermined reference time period Hk.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Makino (directed to processor controlling the rotation speed of fan ) into Montanya (directed to determining a type and concentration of gas using a gas sensor which sensitivity changes according to temperature) for the purpose of obtaining better accuracy in determining the type and concentration of gas by using controller (processor) to control the rotation of a sending fan to vary the speed of the fan as taught by Makino.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863